        Case 5:19-cv-00718-PRW Document 51 Filed 08/13/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

TAMMY COVINGTON and                     )
JEFFREY COVINGTON,                      )
                                        )
                    Plaintiffs,         )
                                        )
vs.                                     )      CIV-19-00718-PRW
                                        )
CSAA FIRE AND CASUALTY,                 )
INSURANCE, d/b/a AAA FIRE AND           )
CASUALTY INSURANCE                      )
COMPANY, INC.,                          )
                                        )
                    Defendant.          )

                                       ORDER

      Before the Court is Plaintiffs and Defendant’s Joint Motion to Extend Discovery for

the Purpose of One Deposition (Dkt. 50). The Parties request a five-day extension to the

discovery deadline for the limited purpose of deposing one additional witness who was

unable to give a deposition prior to the discovery cutoff date of August 14, 2020 due to

illness. Upon review of the filing, and for good cause shown, the Court hereby GRANTS

the Joint Motion to Extend Discovery for the Purpose of One Deposition. Accordingly, the

discovery deadline is extended to August 19, 2020 for the limited purpose of allowing

Plaintiffs to depose Alana Hare.

      IT IS SO ORDERED this 13th day of August, 2020.
